                                           Case 3:17-cv-00039-JD Document 222 Filed 11/02/18 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         FEDERAL TRADE COMMISSION,
                                   5                                                        Case No. 17-cv-00039-JD
                                                        Plaintiff,
                                   6
                                                 v.                                         AMENDED SCHEDULING ORDER
                                   7
                                         D-LINK SYSTEMS, INC.,
                                   8
                                                        Defendant.
                                   9

                                  10

                                  11          At the parties’ joint request, the Court amends the following case management dates:

                                  12
Northern District of California
 United States District Court




                                                                      Event                                     Deadline
                                  13
                                         Filing of Trial Briefs, Motions in Limine, Joint Pretrial    December 20, 2018
                                  14     Statement, and Joint Exhibit and Witness Lists
                                  15     Pretrial Conference                                          January 3, 2019 at 1:30 p.m.
                                  16     Joint Filing of Excerpts of Deposition Testimony and         January 9, 2019
                                  17     Discovery Responses that will be offered other than for
                                         impeachment or rebuttal
                                  18
                                         Bench Trial                                                  January 14, 2019 at 9:00 a.m.
                                  19

                                  20          Motions in limine and other documents must be filed in accordance with the Court’s

                                  21   Standing Order for Civil Jury Trials.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 2, 2018

                                  24                                                    ______________________________________
                                                                                        JAMES DONATO
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
